Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 30 September 2021 has been entered.

Applicant’s Response
In Applicant’s Response dated 30 September 2021, Applicant has amended claims 1 and 7, added claim 13, and argued against all rejections put forth in the Office Action dated 21 October 2019, which were Affirmed by the Patent Trial and Appeal Board in a decision dated 30 July 2021.
Based on the Terminal Disclaimer filed 09 July 2020, the Double Patenting rejection previously set forth is withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities: 
The phrase “…one of the plurality of list entries displayed a foreground of the display area…” in Lines 3-4 should be amended to read – …one of the plurality of list entries displayed in a foreground of the display area… – because it appears to be a typographical error.  


Claim 7 is objected to because of the following informalities: 
The phrase “…one of the plurality of list entries displayed a foreground of the display area…” in Lines 4-5 should be amended to read – …one of the plurality of list entries displayed in a foreground of the display area… – because it appears to be a typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-8, 10, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ostojic et al., U.S. Patent Publication Number 2007/0028270 A1 in view of Vronay et al., U.S. Patent Publication Number 2006/0048076 A1 and further in view of Williams, George Edward, U.S. Patent Publication Number 2010/0001960 A1.

Claim 1:
Ostojic discloses a method for displaying information, comprising: 
displaying, on a display area, a portion of a list including a plurality of list entries (see Figure 7 – Ostojic discloses this limitation in that the display area displays a portion of the media list.): 
changing the displayed portion of the list (see Paragraph 0067, Lines 7-9 – Ostojic discloses this limitation in that additionally, the songs by each respective artist are grouped vertically.  Therefore, the user may navigate up and down to select individual media items in a list (e.g. songs by a particular artist).) by a first operator action of a user (see Paragraph 0067, Lines 7-9 – Ostojic discloses this limitation in that additionally, the songs by each respective artist are grouped vertically.  Therefore, the user may navigate up and down to select individual media items in a list (e.g. songs by a particular artist.); 
consecutively running through the entries of the list by the first operator action (see Paragraph 0067, Lines 4-7 – Ostojic discloses this limitation in that each of the songs which are available on an album may be selected through vertical navigation .); and 
skipping multiple list entries by a second operator action including steering a movement of a list entry in a second direction different from the first direction (see Paragraph 0067, Lines 7-9 – Ostojic discloses this limitation in that additionally, the songs by each respective artist are grouped vertically.  Therefore, to move the entire body of the list, the user navigates left/right.), to reach a list entry that is not included in the displayed portion of the list entries displayed while performing the second operator action (see Paragraph 0067, Lines 2-4 – Ostojic discloses this limitation in that a media UI configured as a music library enables a user to navigate through a collection of songs using left/right navigation.  Also see Paragraph 0067, Lines 4-7 – Ostojic discloses this limitation in that the media UI provides global navigation between artists horizontally such that a user may move through the entire body of artists using left/right navigation.).
Ostojic fails to expressly disclose:
wherein a particular list entry is an only one of the plurality of list entries displayed a foreground of the display are prior to performing a first or second operator action;
a first operator action of a user including selecting a list entry and steering a movement of the selected list entry in a first direction;
wherein a further entry adjacent to the particular list entry is displayed in the foreground of the display area upon performing the first operator action; and
wherein the further list entry is an only one of the list entries displayed in the foreground of the display area after the performing of the second operator action.
Vronay teaches:
wherein a particular list entry is an only one of the plurality of list entries displayed a foreground of the display are prior to performing a first or second operator action (see Paragraph 0038 – Vronay teaches this limitation in that the user may spin the carousel until a single bin having desired information is displayed in the front (foreground) of the carousel.);
a first operator action of a user including selecting a list entry and steering a movement of the selected list entry in a first direction (see Paragraph 0083 – Vronay teaches this limitation in that a user may use a mouse when and/or arrow keys to trigger a step spin, in which the user spins the carousel one bin at a time, clockwise or counter-clockwise.);
wherein a further entry adjacent to the particular list entry is displayed in the foreground of the display area upon performing the first operator action (see Paragraphs 0079 and 0083 – Vronay teaches this limitation in that performing a step spin causes the adjacent bin to be relocated to the front (foreground) of the carousel.); and
wherein the further list entry is an only one of the list entries displayed in the foreground of the display area after the performing of the second operator action (see Figure 3 and Paragraph 0079-0081 – Vronay teaches this limitation in that by selecting a bin, the carousel will rotate to display said selection in the foreground position of the carousel. In some cases, bins may be consolidated into a “clipping area” in which the bins are in the background and are hidden from view. By selection of the clipping .
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the method, disclosed in Ostojic, to include:
wherein a particular list entry is an only one of the plurality of list entries displayed a foreground of the display are prior to performing a first or second operator action;
a first operator action of a user including selecting a list entry and steering a movement of the selected list entry in a first direction;
wherein a further entry adjacent to the particular list entry is displayed in the foreground of the display area upon performing the first operator action; and
wherein the further list entry is an only one of the list entries displayed in the foreground of the display area after the performing of the second operator action
for the purpose of manipulating large amounts of items in a limited display area (see Paragraph 0008). Further, Ostojic and Vronay are both concerned with graphical manipulation of collections of items.
The combination of Ostojic and Vronay fails to expressly teach wherein at least one operator action includes a movement on a touch-sensitive surface of an input device arranged on the display area, and wherein the second operator action includes a movement that starts with a touch of the touch-sensitive surface at a position at which a list entry of the portion of the list is displayed.
Williams teaches wherein at least one operator action includes a movement on a touch-sensitive surface of an input device arranged on the display area (see Paragraph 0026 – Williams teaches this limitation in that the user may provide directional inputs in the form of gestures (e.g., movement of a finger or stylus with respect to a touchpad or touch screen).), and wherein the second operator action includes a movement that starts with a touch of the touch-sensitive surface at a position at which a list entry of the portion of the list is displayed (see Paragraph 0015, Lines 5-10 -- Williams teaches this 
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic and Vronay, to include wherein at least one operator action includes a movement on a touch-sensitive surface of an input device arranged on the display area, and wherein the second operator action includes a movement that starts with a touch of the touch-sensitive surface at a position at which a list entry of the portion of the list is displayed for the purpose of providing other functions or features associated with an object (see Paragraph 0015, Lines 7-10).

Claim 2:
The combination of Ostojic, Vronay, and Williams teaches the method according to claim 1, wherein the entries of each class are sorted alphabetically when displayed on the display area (see Paragraph 0099 and Figure 16 – Ostojic discloses this limitation in that the albums are sorted by artist in alphabetical order.).

Claim 3:
The combination of Ostojic, Vronay, and Williams teaches the method according to claim 1, further comprising scrolling through the list by the first operator action (see Paragraph 0067, Lines 7-9 – Ostojic discloses this limitation in that additionally, the songs by each respective artist are grouped vertically.  Therefore, the user may navigate up and down to select individual media items in a list (e.g. songs by a particular artist).).

Claim 4:
The combination of Ostojic, Vronay, and Williams teaches the method according to claim 1, wherein the list entries of the portion of the list are displayed in a one-dimensional line on the display area (see Paragraph 0075, Lines 3-4 – Ostojic discloses this limitation in that each panel having a list may be configured in one-dimension.)
The combination of Ostojic and Vronay fails to expressly teach the first operator action includes a movement on the touch-sensitive surface substantially in a direction of the one-dimensional line, and the second operator action includes a movement on the touch- sensitive surface substantially in a direction perpendicular to the one-dimensional line.
Williams teaches the first operator action includes a movement on the touch-sensitive surface substantially in a direction of the one-dimensional line (see Paragraph 0027, Lines 2-8 – Williams teaches this limitation in that as a user provides directional inputs to the device in a first direction/dimension (e.g., the horizontal direction), icons scroll in the direction of the movement.) , and the second operator action includes a movement on the touch- sensitive surface substantially in a direction perpendicular to the one-dimensional line (see Paragraph 0027, Lines 8-10 -- Williams teaches this limitation in that directional inputs in another direction (e.g., the vertical direction) can then be used to activate other features associated with the object.).
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic and Vronay, to include the first operator action includes a movement on the touch-sensitive surface substantially in a direction of the one-dimensional line, and the second operator action includes a movement on the touch- sensitive surface substantially in a direction perpendicular to the one-dimensional line for the purpose of providing other functions or features associated with an object aside from scrolling through a list (see Paragraph 0015, Lines 7-10).

Claim 6:
As indicated in the above rejection, the combination of Ostojic, Vronay, and Williams teaches every limitation of claim 1. The combination of Ostojic and Vronay fails to expressly teach wherein the displayed list entries are represented as situated on at least one of (a) a virtual ring and (b) a virtual ring section shown in perspective, and the displayed list entries on the at least one of (a) the virtual ring and (b) the virtual ring section are rotated in carousel-like fashion by the first operator action.
Williams teaches wherein the displayed list entries are represented as situated on at least one of (a) a virtual ring and (b) a virtual ring section shown in perspective, and the displayed list entries on the at least one of (a) the virtual ring and (b) the virtual ring section are rotated in carousel-like fashion by the first operator action (see Figure 2 and Paragraph 0027, Lines 1-2 – Williams discloses this limitation in that a series of icons are shown as part of a carousel-type data structure.  Also see Paragraph 0028, Lines 17-19 – Williams further discloses this limitation in that continued movement in either direction will eventually return to the originally-indicated object, after scrolling through all of the objects in the structure.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic and Vronay, to include wherein the displayed list entries are represented as situated on at least one of (a) a virtual ring and (b) a virtual ring section shown in perspective, and the displayed list entries on the at least one of (a) the virtual ring and (b) the virtual ring section are rotated in carousel-like fashion by the first operator action for the purpose of displaying the objects in a logical structure (see Paragraph 0028, Lines 1-3).

Claim 7:
Ostojic discloses the device for displaying information, comprising: 
a display device having a display area (see Figure 7 – Ostojic discloses this limitation in that the display area displays a portion of the media list.); 
a memory adapted to store a list that includes a plurality of list entries, a portion of the list displayable on the display area (see Paragraph 0047 – Ostojic discloses this limitation in that the entertainment server includes a processor and a memory. Further, see Figure 7 – Ostojic discloses this limitation in that the display area displays a portion of the media list.); and 
an operating device operable by a user to change the displayed portion of the list (see Paragraph 0067, Lines 7-9 – Ostojic discloses this limitation in that additionally, the songs by each respective artist are grouped vertically.  Therefore, the user may navigate up and down to select individual media items in a list (e.g. songs by a particular artist).) by a first operator action (see Paragraph 0067, Lines 7-9 – Ostojic discloses this limitation in that additionally, the songs by each respective artist are grouped vertically.  Therefore, the user may navigate up and down to select individual media items in a list (e.g. songs by a particular artist.), the entries of the list being run through consecutively in response to the first operator action (see Paragraph 0067, Lines 4-7 – Ostojic discloses this limitation in that each of the songs which are available on an album may be selected through vertical navigation.); and
the operating device operable by the user by a second operator action including steering a movement of a list entry in a second direction different from the first direction (see Paragraph 0067, Lines 7-9 – Ostojic discloses this limitation in that additionally, the songs by each respective artist are grouped vertically.  Therefore, to move the entire body of the list, the user navigates left/right.), in response to the second operator action multiple list entries are skipped to reach a first list entry that is not included in the displayed portion of the list entries displayed while performing the second operator action (see Paragraph 0067, Lines 2-4 – Ostojic discloses this limitation in that a media UI configured as a music library enables a user to navigate through a collection of songs using left/right navigation.  Also see Paragraph 0067, Lines 4-7 – Ostojic discloses this limitation in that the media UI provides global . 
Ostojic fails to expressly disclose:
wherein a particular list entry is an only one of the plurality of list entries displayed a foreground of the display are prior to performing a first or second operator action;
a first operator action of a user including selecting a list entry and steering a movement of the selected list entry in a first direction;
wherein a further entry adjacent to the particular list entry is displayed in the foreground of the display area upon performing the first operator action; and
wherein the further list entry is an only one of the list entries displayed in the foreground of the display area after the performing of the second operator action.
Vronay teaches:
wherein a particular list entry is an only one of the plurality of list entries displayed a foreground of the display are prior to performing a first or second operator action (see Paragraph 0038 – Vronay teaches this limitation in that the user may spin the carousel until a single bin having desired information is displayed in the front (foreground) of the carousel.);
a first operator action of a user including selecting a list entry and steering a movement of the selected list entry in a first direction (see Paragraph 0083 – Vronay teaches this limitation in that a user may use a mouse when and/or arrow keys to trigger a step spin, in which the user spins the carousel one bin at a time, clockwise or counter-clockwise.);
wherein a further entry adjacent to the particular list entry is displayed in the foreground of the display area upon performing the first operator action (see Paragraphs 0079 and 0083 – Vronay teaches this limitation in that performing a step spin causes the adjacent bin to be relocated to the front (foreground) of the carousel.); and
wherein the further list entry is an only one of the list entries displayed in the foreground of the display area after the performing of the second operator action (see Figure 3 and Paragraph 0079-0081 – Vronay teaches this limitation in that by selecting a bin, the carousel will rotate to display said selection in the foreground position of the carousel. In some cases, bins may be consolidated into a “clipping area” in which the bins are in the background and are hidden from view. By selection of the clipping area, the bins previously hidden may be displayed may be displayed in the foreground position of the carousel.).
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the device, disclosed in Ostojic, to include:
wherein a particular list entry is an only one of the plurality of list entries displayed a foreground of the display are prior to performing a first or second operator action;
a first operator action of a user including selecting a list entry and steering a movement of the selected list entry in a first direction;
wherein a further entry adjacent to the particular list entry is displayed in the foreground of the display area upon performing the first operator action; and
wherein the further list entry is an only one of the list entries displayed in the foreground of the display area after the performing of the second operator action
for the purpose of manipulating large amounts of items in a limited display area (see Paragraph 0008). Further, Ostojic and Vronay are both concerned with graphical manipulation of collections of items.
The combination of Ostojic and Vronay fails to expressly teach wherein at least one operator action includes a movement on a touch-sensitive surface of an input device arranged on the display area, and wherein the second operator action includes a movement that starts with a touch of the touch-sensitive surface at a position at which a list entry of the portion of the list is displayed.
wherein at least one operator action includes a movement on a touch-sensitive surface of an input device arranged on the display area (see Paragraph 0026 – Williams teaches this limitation in that the user may provide directional inputs in the form of gestures (e.g., movement of a finger or stylus with respect to a touchpad or touch screen).), and wherein the second operator action includes a movement that starts with a touch of the touch-sensitive surface at a position at which a list entry of the portion of the list is displayed (see Paragraph 0015, Lines 5-10 -- Williams teaches this limitation in that pressing/selecting the icon may have the typical result of tuning the channel for display to the user.  Additionally, however, directional movements (e.g., upward or downward inputs applied to the directional input device) may be applied).
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic and Vronay, to include wherein at least one operator action includes a movement on a touch-sensitive surface of an input device arranged on the display area, and wherein the second operator action includes a movement that starts with a touch of the touch-sensitive surface at a position at which a list entry of the portion of the list is displayed for the purpose of providing other functions or features associated with an object (see Paragraph 0015, Lines 7-10).

Claim 8:
As indicated in the above rejection, the combination of Ostojic, Vronay, and Williams teaches every limitation of claim 7. The combination of Ostojic and Vronay fails to expressly teach wherein the operating device includes an input device having a touch- sensitive surface.
Williams teaches wherein the operating device includes an input device having a touch- sensitive surface (see Paragraph 0026 – Williams teaches this limitation in that the user may provide directional 
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic and Vronay, to include wherein the operating device includes an input device having a touch- sensitive surface for the purpose of providing other functions or features associated with an object (see Paragraph 0015, Lines 7-10).

Claim 10:
The combination of Ostojic, Vronay, and Williams teaches the method according to claim 7, wherein the list entries of the portion of the list are displayed in a one- dimensional line on the display area (see Paragraph 0075, Lines 3-4 – Ostojic discloses this limitation in that each panel having a list may be configured in one-dimension.)
The combination of Ostojic and Vronay fails to expressly teach the first operator action includes a movement on the touch-sensitive surface substantially in a direction of the one-dimensional line, and the second operator action includes a movement on the touch- sensitive surface substantially in a direction perpendicular to the one-dimensional line.
Williams teaches the first operator action includes a movement on the touch-sensitive surface substantially in a direction of the one-dimensional line (see Paragraph 0027, Lines 2-8 – Williams teaches this limitation in that as a user provides directional inputs to the device in a first direction/dimension (e.g., the horizontal direction), icons scroll in the direction of the movement.) , and the second operator action includes a movement on the touch- sensitive surface substantially in a direction perpendicular to the one-dimensional line (see Paragraph 0027, Lines 8-10 -- Williams teaches this limitation in that directional inputs in another direction (e.g., the vertical direction) can then be used to activate other features associated with the object.).
the first operator action includes a movement on the touch-sensitive surface substantially in a direction of the one-dimensional line, and the second operator action includes a movement on the touch- sensitive surface substantially in a direction perpendicular to the one-dimensional line for the purpose of providing other functions or features associated with an object aside from scrolling through a list (see Paragraph 0015, Lines 7-10). 

Claim 12:
As indicated in the above rejection, the combination of Ostojic, Vronay and Williams teaches every limitation of claim 1. The combination of Ostojic and Vronay fails to expressly teach wherein the displayed list entries are represented as situated on at least one of (a) a virtual ring and (b) a virtual ring section shown in perspective, and the displayed list entries on the at least one of (a) the virtual ring and (b) the virtual ring section are rotated in carousel-like fashion by the first operator action.
Williams teaches wherein the displayed list entries are represented as situated on at least one of (a) a virtual ring and (b) a virtual ring section shown in perspective, and the displayed list entries on the at least one of (a) the virtual ring and (b) the virtual ring section are rotated in carousel-like fashion by the first operator action (see Figure 2 and Paragraph 0027, Lines 1-2 – Williams discloses this limitation in that a series of icons are shown as part of a carousel-type data structure.  Also see Paragraph 0028, Lines 17-19 – Williams further discloses this limitation in that continued movement in either direction will eventually return to the originally-indicated object, after scrolling through all of the objects in the structure.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic and Vronay, to include wherein the displayed list entries are represented as situated on at least one of (a) a virtual ring and (b) a virtual ring section shown in perspective, and the displayed list entries on the at least one of (a) the virtual ring and (b) the virtual ring section are rotated in carousel-like fashion by the first operator action for the purpose of displaying the objects in a logical structure (see Paragraph 0028, Lines 1-3).

Claims 5, 9, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Ostojic, Vronay, and Williams further in view of Usuda et al., U.S. Patent Number 7,225,101 B1.

Claim 5:
As indicated in the above rejection, the combination of Ostojic, Vronay, and Williams teaches every limitation of claim 1. The combination fails to expressly teach wherein at least one operator action includes a movement of the display area in space, the method further comprising detecting an acceleration of the display area in space.
Usuda teaches wherein at least one operator action includes a movement of the display area in space, the method further comprising detecting an acceleration of the display area in space (see Column 6, Lines 34-37 – Usuda teaches this limitation in that an acceleration detecting device, for example, an acceleration sensor or the like, can determine the velocity by integrating the data obtained at a given time width.). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic, Vronay, and Williams, to include wherein at least one operator action includes a movement of the display area in space, the method further comprising detecting an acceleration of the display area in space for the purpose of determining the amount of scrolling on the screen that should take place (see Column 6, Lines 40-41).
	
Claim 9:
As indicated in the above rejection, the combination of Ostojic, Vronay, and Williams teaches every limitation of claim 7. The combination fails to expressly teach wherein the device includes an acceleration sensor adapted to detect an acceleration of the display area in space.
Usuda teaches wherein the device includes an acceleration sensor adapted to detect an acceleration of the display area in space (see Column 6, Lines 34-37 – Usuda teaches this limitation in that an acceleration detecting device, for example, an acceleration sensor or the like, can determine the velocity by integrating the data obtained at a given time width.). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic, Vronay, and Williams, to include wherein the device includes an acceleration sensor adapted to detect an acceleration of the display area in space for the purpose of determining the amount of scrolling on the screen that should take place (see Column 6, Lines 40-41).

Claim 11:
As indicated in the above rejection, the combination of Ostojic, Vronay, and Williams teaches every limitation of claim 7. The combination fails to expressly teach wherein at least one operator action includes a movement of the display area in space, the method further comprising detecting an acceleration of the display area in space.
Usuda teaches wherein at least one operator action includes a movement of the display area in space, the method further comprising detecting an acceleration of the display area in space (see Column 6, Lines 34-37 – Usuda teaches this limitation in that an acceleration detecting device, for example, an 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic, Vronay, and Williams, to include wherein at least one operator action includes a movement of the display area in space, the method further comprising detecting an acceleration of the display area in space for the purpose of determining the amount of scrolling on the screen that should take place (see Column 6, Lines 40-41).

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Ostojic, Vronay, and Williams further in view of Cat et al., U.S. Patent Publication Number 2008/0243373 A1.

Claim 13:
As indicated in the above rejection, the combination of Ostojic, Vronay, and Williams teaches every limitation of claim 6. Vronay further teaches:
wherein the displayed list entries are rotated in carousel-like fashion by the first operator action (see Paragraph 0038 – Vronay teaches this limitation in that the user may spin the carousel until a single bin having desired information is displayed in the front (foreground) of the carousel.).
It would have been obvious to one have ordinary skill in the art at the time the invention was made to modify the method, disclosed in Ostojic, to include:
wherein the displayed list entries are rotated in carousel-like fashion by the first operator action
for the purpose of manipulating large amounts of items in a limited display area (see Paragraph 0008). Further, Ostojic and Vronay are both concerned with graphical manipulation of collections of items.
The combination fails to expressly teach:
wherein the displayed list entries are rotated in carousel-like fashion by the first operator action based on a vehicle speed.
Cat teaches:
wherein the displayed list entries are rotated in carousel-like fashion by the first operator action based on a vehicle speed (see Paragraph 0031 – Cat teaches this limitation in that a vehicle speed is calculated, and if the speed is above a threshold speed, the display functionality may be disabled.). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method, taught in the combination of Ostojic, Vronay, and Williams, to include:
wherein the displayed list entries are rotated in carousel-like fashion by the first operator action based on a vehicle speed 
for the purpose of ensuring that the operator of the vehicle does not have attention taken away from operating the vehicle (see Paragraph 0005).

Response to Arguments
	 In the Remarks dated 30 September 2021, Applicant argues that the combination of Ostojic, Vronay, and Williams fails to teach the newly added limitations, rendering the independent claims allowable (see Remarks, Section III, Pages 5-7). 
	Examiner disagrees.
	Per the updated rejection of claims 1 and 7 above, Examiner maintains that the combination of Ostojic, Vronay, and Williams teaches every limitation of the independent claims, including the newly added limitations. 
Applicant also argues that the combination of Ostojic, Vronay, and Williams fails to teach the newly added claim 13. (see Remarks, Section VI, Page 7).
Examiner disagrees.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hotelling et al., U.S. Patent Publication Number 2006/0026521, which teaches that a user may input a gesture that initiates scrolling at a given speed, and the motion may continue in accordance with an inertia GUI method that slows the motion over time ([0120]). This art specifically pertains to portions of the specification which were proposed as amendments by Applicant (see Interview Summary).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/Ashley M Fortino/              Examiner, Art Unit 2143                                                                                                                                                                                          

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143